DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 06/27/2022 has been entered. Claim 19 has been added. Claims 1-19 are pending in the Application.

Response to Arguments
Applicant's arguments filed 06/27/2022 with respect to the prior art rejection have been fully considered but they are not persuasive.
Regarding claims 1 and 14, the Applicant argues that the cited art Soni fails to teach the processing of the first local bus data and delaying of the transmission of the second local bus data is clock-controlled (see arguments pages 7-8). The Examiner respectfully disagrees. Soni explicitly discloses that the processing of the first local bus data is based on a clock (see para 0102, The rate decoupling FIFO helps interface the output from PRU that is at a clock rate). Soni further discloses the delaying of the transmission of the second local bus data is also based on a clock (see para 0102, The first data from FIFO is sent after a pre-programmed number of PRU clock cycles after first receipt, the typical requirement for this interval is 320 nS). Therefore, the processing and delaying of Soni can be construed as the claimed clock-controlled processing and clock-controlled delaying.
Based on the reasoning above, the rejection should be maintained. Please see below for the detailed rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soni et al US publication US 20130177026.

Regarding claim 1, Soni teaches a data bus subscriber (figure 1) for processing data, the data bus subscriber being connectable to a local bus (see para 0024, Industrial Ethernet), the data bus subscriber comprising: 
an input interface connectable to the local bus for receiving first local bus data (figure 1, EPHY 1); 
an output interface connectable to the local bus for transmitting second local bus data (figure 1, EPHY 0); 
a processing component (figure 1, Programmable Real time unit PRU) for the clock-controlled processing of the first local bus data (see para 0102, The rate decoupling FIFO helps interface the output from PRU that is at a clock rate e.g. clock controlled), and for outputting at least one control signal (see para 0098, The operation to be performed on the transmit interface is controlled by R31 outputs from PRU to MII_RT); and 
a logic unit (MII_RT) to change a portion of the received first local bus data based on the control signal to generate the second local bus data to be transmitted (see para 0119, For the outgoing data, the MII_RT calculates CRC32 value and inserts it into outgoing packets…  The CRC is inserted in to the outgoing packet based on the commands received through the R31 register of the PRU).
wherein the logic unit is configured for clock-controlled delaying transmission of the second local bus data via the output interface (see para 0102, The first data from FIFO is sent after a pre-programmed number of PRU clock cycles after first receipt, the typical requirement for this interval is 320 nS).

Regarding claim 2, Soni further teaches the logic unit is arranged between the input interface and the output interface (see figure 1 shows the PRU is between EPHY 0 and EPHY 1).

Regarding claim 3, Soni further teaches a working cycle of the processing component is based on a clock rate of a bus clock of the local bus or is a clock rate of a bus clock of the local bus (see para 0027, PRUs 131 and 132 are connected to timer/clock 131 to receive clock signals).

Regarding claim 4, Soni further teaches the logic unit has at least one delay element with a clock input for a temporally synchronous delay of the transmission of the second local bus data (see para 0102, The first data from FIFO is sent after a pre-programmed number of PRU clock cycles after first receipt).

Regarding claim 5, Soni further teaches the input interface is adapted for serial-parallel conversion and/or for decoding the first local bus data (see para 0144, descrambler serial to parallel 4B/5B decoder).

Regarding claim 6, Soni further teaches the input interface is adapted for the parallel outputting of the first local bus data as of a symbol with a fixed number of bits or 8 bits (see para 0032, Depending on the configuration settings, the data can be latched on reception of two or four nibbles. In each scheme, the configured number of nibbles is assembled before being copied into the PRU registers).

Regarding claim 7, Soni further teaches the output interface is adapted for parallel-serial conversion and/or for encoding the second local bus data (see para 0143, parallel to serial conversion and Scrambler Non-Return to Zero (NRZ)/Non-Return to Zero Inverted (NRZI) multi-level transmit (MLT3) encoder).

Regarding claim 8, Soni further teaches the logic unit is adapted to: set a number of bits in the first local bus data; delete a number of bits from the first local bus data; increment a number of bits in the first local bus data; buffer an overflow bit from the first local bus data; or a combination thereof for generating the second local bus data (see at least para 0140, If specified, an error nibble 1302 is inserted into the transmit data).

Regarding claim 9, Soni further teaches the logic unit is adapted to output a validity signal to the output interface (see para 0138, The TX_EN signal is active HIGH when transmit data is valid), wherein the validity signal is synchronously delayed by the logic unit (see para 0107, The TX FIFO trigger is configurable to allow increase and decrease in the receive to transmit cut-through interval. On the transmit interface, the Inter-Packet Gap (IPG) specification is complied by tracking the RX_DV to TX_EN delay. This interval is programmable in number of MII_RT clock cycles of delay between RX_DV going high and TX_EN going high), and wherein the output interface to the local bus is adapted to transmit the second local bus data only upon receipt of the validity signal (see para 0150, table 11, TX_ENABLE TX PORT is enabled and the frame will start).

Regarding claim 10, Soni further teaches the processing component is adapted for processing the first local bus data and generating the control signal prior to the validity signal being output by the logic unit (see para 0140,  the RX Data and the TX_Data are delayed by an amount 1301 including 120 nS of input latch delay to move the 16-bit data into the register, 160 nS of PRU delay for packet processing and about 200 nS FIFO delay. e.g. it is clear that the data is processed within the delay time of 1301 or prior to the validity signal).

Regarding claim 11, Soni further teaches the processing component is further adapted to process the first local bus data within the constant delay generated by the logic unit and to output the control signal to the logic unit for generating the second local bus data (see para 0140, the RX Data and the TX_Data are delayed by an amount 1301 including 120 nS of input latch delay to move the 16-bit data into the register, 160 nS of PRU delay for packet processing and about 200 nS FIFO delay).

Regarding claim 12, Soni further teaches a controllable bypass connection arranged between the input interface and the output interface for forwarding local bus data (see para 0108, the Direct Connection allows the frame to pass from the RX to TX without the interaction of the PRU).

Regarding claim 13, Soni further teaches the logic unit has non-synchronous logic elements that are controlled by the control signal for changing the first local bus data (see para 0119, for the outgoing data, the MII_RT calculates CRC32 value and inserts it into outgoing packets…  The CRC is inserted in to the outgoing packet based on the commands received through the R31 register of the PRU e.g. MII_RT is a non-synchronous logic element controlled by the control signal).

Regarding claim 14, Soni teaches a method for processing data in a data bus subscriber (figure 1) connectable to a local bus, (see para 0024, Industrial Ethernet), the method comprising:
receiving first local bus data at an input interface connectable to the local bus (figure 1, EPHY 1, see para 0050, receive or transmit via EPHY0 118 or EPHY1 128);
clock-controlled processing of the first local bus data (see para 0038, The data received from MII interface 100 is fed into the R31 of the corresponding PRU 131/132 so that the firmware can directly operate on this data, also see para 0102, the rate decoupling FIFO helps interface the output from PRU that is at a clock rate e.g. clock-controlled processing);
outputting a control signal by the processing component (see para 0098, The operation to be performed on the transmit interface is controlled by R31 outputs from PRU to MII_RT);
changing a set of the received first local bus data based on the control signal to generate second local bus data to be transmitted by a logic unit (see para 0119, For the outgoing data, the MII_RT calculates CRC32 value and inserts it into outgoing packets…  The CRC is inserted in to the outgoing packet based on the commands received through the R31 register of the PRU);
clock-controlled delaying transmission of the second local bus data via an output interface connectable to the local bus (see para 0102, The first data from FIFO is sent after a pre-programmed number of PRU clock cycles after first receipt e.g. a synchronous delay); and
sending the second local bus data via the output interface (see para 0102, The first data from FIFO is sent after a pre-programmed number of PRU clock cycles after first receipt, the typical requirement for this interval is 320 nS e.g. a constant delay).

Regarding claim 15, Soni further teaches the first local bus data is retrieved from a memory of the data bus subscriber (see figure 1 and para 0032, Data FIFO 301).

Regarding claim 16, please refer to the rejection of claim 15 above since the claimed subject matter is substantially similar.

Regarding claim 17, Soni further teaches the local bus is a ring bus, and wherein the data bus subscriber is configured to communicate with other data bus subscribers on the ring bus via the input interface and the output interface (see para 0024, MII port multiplexer per direction to support line/ring structure).

Regarding claim 18, please refer to the rejection of claim 16 above since the claimed subject matter is substantially similar.

Regarding claim 19, Soni teaches the logic unit is adapted to output a validity signal to the output interface (see para 0138, The TX_EN signal is active HIGH when transmit data is valid), wherein the validity signal is delayed in a clock-controlled manner by the logic unit (see para 0107, The TX FIFO trigger is configurable to allow increase and decrease in the receive to transmit cut-through interval. On the transmit interface, the Inter-Packet Gap (IPG) specification is complied by tracking the RX_DV to TX_EN delay. This interval is programmable in number of MII_RT clock cycles of delay between RX_DV going high and TX_EN going high), and wherein the output interface to the local bus is adapted to transmit the second local bus data only upon receipt of the validity signal (see para 0150, table 11, TX_ENABLE TX PORT is enabled and the frame will start).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiao et al US publication US 20040221144 discloses an interface adapter for a local bus having clock-controlled delay elements to synchronize data transmission according to a local bus protocol.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184